 PEERLESS PLYWOOD COMPANY427Ihave set forth herein some of the long and complexinvestigation and determination by the Board, the Courts, andtheCongress,which led to the development of the principleat issue. That history is marked by frequent appraisals ofthesubtlebutpowerful pressures inherent in employerspeeches on union organization given in a plant environmentand on working time. Until we are certain that the BonwitTellerdoctrine has been rejected not only by the circuitcourts but by the Supreme Court, or that the doctrine,itself,isunsuitable for the purpose for which it was designed, Isubmit that we are mistaken in abandonment of a rule sogrounded in our particular and specialized knowledge and sovital in preserving employee rights to the choice of bargainingrepresentatives free fromemployer interference. To dootherwise is to ignore the function the statute prescribes andto avoid the rights the statute protects.For these reasons,accordingly,Icannot join in the actionof my colleagues and would find that the Respondent Livingston,by its conduct prior to the election in this case, therebyviolated Section 8(a) (1) of the Act.PEERLESSPLYWOOD COMPANYandUNITED FURNITUREWORKERS OF AMERICA, C.I.O.,Petitioner.Case No.11-RC-517. December 17, 1953SUPPLEMENTAL DECISION,ORDER, AND SECONDDIRECTION OF ELECTIONPursuant to a Decision and Direction of Election'issuedherein onMay 13, 1953,an election by secret ballot wasconductedonMay 26,1953, under the direction and super-vision of the Regional Director for the Eleventh Region,among employees in the unit found appropriate by the Board.Following the election,a tally ofballots was furnished theparties.The tallyshows that of 50 votes cast in the election,20were for,and 29 were against, the Petitioner, with 1ballot challenged.ZOn May 28, 1953,the Petitioner filed objections to conductaffecting the results of the election.The RegionalDirectorinvestigated the objections and, on August 19, 1953, issuedand dulyserved upon the parties a "Report on Objections,"inwhich he recommended that the election be set aside anda new election ordered. Within the proper time therefor, theEmployer filed exceptions to the Regional Director's report.Having duly considered the matter,theBoard finds asfollows:'Not reported in printed volumes of Board decisions.2 Local Union No. 2566,United Brotherhood of Carpenters and Joiners of America, AFL,also appeared on the ballot but received no votes.107 NLRB No. 106. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner objected to the election upon the ground,inter alia,9 that employees were assembled on company timeand property to listen to an antiunion speech and, althoughrequested to do so, the Employer denied the Petitionersimilar facilities for addressing employees. The facts re-lating to this objection are undisputed. They are as follows:The Board issued its Decision and Direction of Electionon May 13, 1953. Two days later, the Regional Director com-pletedarrangements for holding the election during themorning of May 26, 1953. On May 20, 1953, the Petitionerwrote a letter to the Employer requesting equal time andfacilities in the event that the Employer made a speech tothe employees on employer time and property. The Employerdenied the Petitioner's request on May 22, 1953,statingthat it did not have a "no-solicitation" rule and that there-fore the Board's ruling in the Bonwit Teller case4 did notapply.The election was held between 9:30 a.m. and 10:15 a.m.onMay 26, 1953. On the afternoon of May 25, less than 24hours before the election, the Employer assembled the em-ployeeson its property in order to have them listen to aprepared speech about the election delivered by the secretary-treasurer of the Employer. After the speech was read, mimeo-graphed copies of it were distributed to the employeespresent.The speech was noncoercive in character.The Regional Director recommended that the objections besustained and the election set aside, because "it is nowestablished Board policy that if the employer utilizes companytime and property to campaign against the union he may notdeny the union an opportunity to reply under the same cir-cumstances." The Employer challenges the conclusion andrecommendation of the Regional Director. It argues thatthePetitioner held a meeting at its own hall on theeveningofMay 25, at which it had ample opportunity to present itsside of the case to employees at the last availablemoment,and to answer the arguments put forth by the Employer at ameeting on the Employer's premisesthat afternoon. It alsoasserts that it has never had a "no-solicitation" rule andthe opportunity afforded the Petitioner to present its side ofthe case to employees has been unrestricted.,%Under the Board's broad Bonwit Teller doctrine, thiselectionwould have been set aside because the Employermade a speech to his employees prior to an election anddenied the Union an opportunity to use his premises to make3The Petitioner also listed four other reasons for setting aside the election. The RegionalDirector found that these objections were without merit and recommended that they be over-ruled. As no exceptions have been filed to this recommendation, it is hereby adopted withoutcomment.4Bonwit Teller, Inc., 96 NLRB 608, remanded 197 F. 2d 640 (C. A. 2), employer's petitionfor certiorari denied 345 U. S. 905.5See Bonwit Teller Inc. v. N. L R. B., 197 F. 2d 640 (C A. 2), cert. denied 345 U. S. 905;N L. R. B. v. American Tube Bending Company, 205 F. 2d 45 (C A. 2). PEERLESS PLYWOOD COMPANY429a speech in reply. This would have been done regardless ofthe timing of the Employer'sspeech, so long as it was pre-election,and regardless of whether or not the Employer hada broad no-solicitation rule.Inour decision in the Livingston Shirt case,107 NLRBNo. 109, the majority of the Board reverses the broad BonwitTeller decision. In that case we hold that,in the absence ofeither a privileged or an unlawful broad no-solicitation rule,an employer does not commit an unfair labor practice if hemakes a noncoercive speech to his employees and denies theunion an opportunity to reply on company premises.We are now called upon to decide what our rule shall beinan election case in the light of our Livingston Shirt de-cision.We have abandoned the Bonwit Teller doctrine incomplaint cases. But this does not, however,dispose of theproblem as it affects the conduct of an election. It is ourconsidered view, based on experience with conducting repre-sentation elections,that last-minute speeches by either em-ployers or unions delivered to massed assemblies of em-ployees on company time have an unwholesome and unsettlingeffect and tend to interfere with that sober and thoughtfulchoice which a free election is designed to reflect.We believethat the real vice is in the last-minute character of thespeech coupled with the fact that it is made on company timewhether delivered by the employer or the union or both. Sucha speech, because of its timing,tends to create a masspsychology which overrides arguments made through othercampaign media and gives an unfair advantage to the party,whether employer or union, who in this manner obtains thelastmost telling word.When viewed in this light, it is plain that the situation isaggravated rather than equalized by an attempted applicationof the $onwit Teller doctrine to elections.In an attempt toachieve equality, the effect of Bonwit Teller was to createa further imbalance by giving an advantage to the party who,by virtue of making a speech on company time only a fewhours before the election, thereby was accorded the lastmost effective word.Accordingly, we now establish an election rule which willbe applied in all election cases. This rule shall be thatemployers and unions alike will be prohibited from makingelection speeches on company time to massed assembliesof employees within 24 hours before the scheduled time forconducting an election. Violation of this rule will cause theelectiontobe set aside whenever valid objections arefiled.We institute this rule pursuant to our statutory authorityand obligation to conduct elections in circumstances andunder conditions which will insure employees a free anduntrammeled choice. Implicit in this rule is our view thatthe combined circumstances of (1) the use of company timefor preelection speeches and (2)the delivery of such speeches337593 0 - 55 - 29 430DECISIONSOF NATIONAL LABOR RELATIONS BOARDon the eve of the election tend to destroy freedom of choiceand establish an atmosphere in which a free election cannotbe held. Also implicit in the rule is our judgment that non-coercive speeches made prior to the proscribed period willnot interferewith a free election, inasmuch as our rulewill allow time for their effect to be neutralized by the im-pact of other media of employee persuasion.This rule is closely akin to, and no more than an extensionof,our long-standing rule prohibiting electioneering by eitherparty at or near the polling place. We have previously pre-scribed space limitations, now we prescribe time limitationsas well. This rule arises from the same concept and has thesame purpose of keeping our elections free. It is this samepurpose which has led us recently to prohibit the use of soundtrucks for the purpose of projecting voice propaganda into thepolling place although the trucks are physically located out-side the proscribed polling area .6 Likewise, it is this samepurpose which caused us in another recent decision to setasidean election because an atmosphere of terror wascreated by individual employees, although their conduct couldnot be attributed either to the union or the employer. 7We believe that the application of this same concept of fairand free elections to speeches on company time on the veryeve of an election will have a salutary effect, will not giveundue advantage to any party, and will afford employees anopportunity to exercise their franchise in an atmosphere moretruly conducive to freedom of choice.This rule will not interfere with the rights of unions oremployers to circulate campaign literature on or off thepremises at any time prior to an election, nor will it prohibitthe use of any other legitimate campaign propaganda or media.Itdoes not, of course, sanction coercive speeches or otherconduct prior to the 24-hour period, nor does it prohibit anemployer from making (without granting the union an oppor-tunity to reply) campaign speeches on company time prior tothe 24-hour period, provided, of course, such speeches arenot otherwise violative of Section 8 (a) (1). Moreover, therule does not prohibit employers or unions from making cam-paign speeches on or off company premises during the 24-hourperiod if employee attendance is voluntary and on the em-ployees' own time.In this case, as the Employer delivered its speech to em-ployees on company time less than 24 hours in advance of theelection, we find that a free and untrammeled expression ofemployees desires was thereby prevented. We see no un-fairness in applying our rule here, since the Employer'sconduct would have been a violation of the Bonwit Teller rulewhich was in effect when this election was held. We shallaccordingly set aside the results of the May 26 election and6Higgins. Inc., 106 NLRB 845.7 Diamond State Poultry Company, Inc , 107 NLRB No. 19. PEERLESS PLYWOOD COMPANY431directanew one to be conducted in accordance with ournew rule.[The Board set aside the election held on May 26, 1953.][Text of Second Direction of Election omitted from pub-lication.]Member Murdock,dissenting in part and concurring inpart:While I agree that the election held in this proceeding onMay 26, 1953,should be set aside and a new election held,Istrongly dissent from the basis on which the majorityreaches this result.The majority opinion, in my consideredjudgment, errs in substituting the new 24-hour rule announcedherein for the Board's established doctrines concerning em-ployer preelection speeches.Inaccord with my dissentingopinion in the Livingston Shirt case,8 I would herein reaffirmthose principles set forth in Bonwit Teller 9 and succeedingdecisionswhich have, this day, been overruledby mycol-leagues, but which in my view are the only proper basis forsetting this election aside.Inmy dissenting opinion in the Livingston Shirt case, Ihave set forth in some detail the history and reasoning be-hind the Bonwit Teller doctrine which shows why it should beretained. That doctrine, of course, holds that if an employerchooses to use company time and property for antiunionspeeches, the Act is violated by the employer's subsequentdenial to the union of an equal opportunity for expression ofcontrary views. The same conduct by an employer,as an in-terference with the employees'freedom of choice, constitutesgrounds for setting aside a representation election as in thiscase.The majority opinion in Livingston Shirt specifically over-rules the Bonwit Teller decisions, and the doctrine expressedtherein, in complaint cases. In my dissent in 4ivingston Ipointed out the contradictory position of the majority--in onebreath scuttling the Bonwit Teller doctrine on the groundthat the right of free speech cannot be "qualified by graftingon it conditions which are tantamount to negation," yet inthenextbreathgxtinguishinthe employer'sfreedom ofspeech for a stated period prior to the election as a substi-tutemethod of dealing with the interfering effect of employerspeeches on company time and property.On the assumption that it is only "last-minute" speechesmade on company time that have "an unwholesome and un-settlingeffect"requiring remedial action,my colleaguesannounce that they will hereafter invalidate any electionwhere an employer(or union)speaks on company time during8 Livingston Shirt Corporation, et al., 107 NLRB No. 109.9Bonwit Teller, Inc., 96 NLRB 608, 197 F. 2d 640 (C. A. 2), cert. den. 345 U. S. 905. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe final 24 hours preceding the election.Isubmit that thisrule is both untenable in theory and inadequate in operation.As noted, the majority opinion finds that it is the timingof an employer antiunion speech delivered on companymewhich basically determines whether or not that speech hasthe essential elements of interference.While I do not denythat the timing of such speeches just before an election mayaggravate the degree of interference,itis clear that timingisbut one facet of the general problem and not the wholeevil. It is this preoccupation with the "last word" which, Ibelieve, has led my colleagues into a misunderstanding andmisconstruction of theonwit Teller doctrine as applied torepresentation elections. Contrary --To the unsupported ma-jority assertion that it created a "further imbalance by givingan advantage to the party who . . . thereby was accorded thelastmost effective word," that doctrine merely assured thatemployees heard both sides under circumstances of approxi-mate equality. Need elss to say, neither party, under BonwitTeller,was awarded or guaranteed the last word nor waseither party assisted thereby in jockeying for any advantageof that type. 10Such concentration on who speaks last in an organizationalcampaign, however,misses theproblem completely.The mass psychology which my colleagues agree is createdby employer speeches of this type, is not solely dependentupon the last-minute character of the employer's speech butcomes,in fact, as a result ofthe employer's exclusive useof a forum as highly charged with significance and pressurefor employees as is the place where they work. This, thecrux of the interference with a free election caused by suchemployer speeches, is not alleviated in any manner by thelast-minutemoratorium proposed by the majority. As a re-sult, the rule now announced will inevitably handicap ratherthan assist this Agency in handling the critical problem weall agree exists.Even a cursory examination of the new 24-hour rule re-veals its inherent defects and the fallacious reasoning behinditsestablishment. On what logical basis, I ask, does the ma-jority now determine that an employer speech on companytime and property has no harmful effect upon employees'freedom of choice when delivered 241 hours before an electionwhile the identical speech made one-half hour later - 24 hoursbefore the election-would have such an effect and warrantsetting aside the election.Thus, under the new rule,where anelection is scheduled for 10 a.m. Tuesday, the employer needonly schedule a 30-minute speech for 9:30 a.m. on Monday,and stop talkingby 10 a.m. In such a case the election willstand. If, however,he is so misguided as to begin his speech10 See Foreman&Clark, Inc.,101 NLRB 40;and Snively Groves,Inc., 102 NLRB 1617,where the Board specifically rejected any approach of that nature.For an extended dis-cussion of this contention,see also my dissenting opinion in Livingston Shirt PEERLESS PLYWOOD COMPANY43330minutes later, the Board will set aside the election be-cause it was made during the 24-hour period prior to theelection. Yet can anyone reasonably believe that there couldbe any real and substantial difference in the effect of thetwo speeches upon the employees? In line with this theory,ifan employer commences his speech 241 hours before anelection and, either by design or through an excess of oratory,continues past the fatal 24-hour mark, we must assume thathiswords, with the striking ofthe clock, are immediatelyladen with a portent which they lacked 60 seconds before. Isubmit that such a rule as this, based upon the stopwatch andtheminute hand rather than on any basic comprehension ofindustrial reality, is without perceptible merit.Ifother examples of the lack of logic and practicality inthe new 24-hour moratorium are necessary, they are readilyavailable.Themajority flatly assumes that, in all cases, aunion will require precisely 1,440 minutes prior to an elec-tion--but no more to counteract the effects of the mass psy-chology admittedly created by this type of employer speech.This somewhat startling and certainly unsubstantiated con-clusion is based on the finding that other campaign mediaavailable to a union are adequate to the task given that preciselength of time. But are these media so phenomenally efficientunder any and all circumstances? Such a conclusion demandsbelief in the obvious fantasy that 10,000 employees in oneplantmay be contacted in the same time as 25 workers inanother; that communication problems in a rural communityare precisely the same as those existing in a city or a largemetropolis.This is demonstrably untrue and, as I havepointed out at more length in my dissenting opinion in Liv-ingston Shirt, the experience of this Board over the past 18years and t e conclusion of independent observers is thatcommunicationmedia available to a union are woefully in-adequate to correct the imbalance existing after an employerantiunion speech delivered on company time and property. Thatexperience and those conclusions point unmistakably to thefact that a mass psychology created through exclusive use ofcompany time and property by an employeragainst a unioncan be dissipated only by assuring a minimum of equality toboth sides in the use of that forum.As I have noted previously, the majority opinion furthermakes the apparent but unexplained conclusion that it isonly employer antiunion speeches on company time whichrequire theBoard'sremedial authority. The rule does notprohibit employer speeches on company property within the24-hour period if not made on paid time. The majority's im-plicitconclusion that antiunion speeches delivered on theplantremises are harmless so long as they are not givenduring that portion of the day for which the employees arepaid is not explicated. The experience of the Board certainlyaffords no basis for such a distinction and the known realitiesof industrial life point unmistakably in the opposite direction. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen, as pointed out by a recent analysis, "Field studiesindicate how deeprooted is the feeling among workers thattheir future welfare depends upon 'not crossing the boss,"there can be no demonstrable difference in the impact of anemployer antiunion speech upon employees made on companytime and the same speech made during the lunch hour orwhen employees are invited to remain after work to hear theemployer's views when both are delivered in the very situsof the employer's economic authority over his employees. iiBeaming a speech at employees on their lunch hour or uti-lizing the sizeable readily captured "voluntary" audiencewhich can be expected to respond to a command invitationto hear their employer's views on their own time immediatelyafter the 5 o'clock whistle has blown, are techniques whichcan be expected to avoid even the limited effectiveness ofa 24-hour rule.Iwould also point out that the rigid unqualified 24-hourrestriction on speech promulgated by the majority is hardlycompatible with what should be our determination to see thatemployees have the broadest possible basis of discussion andinformation upon which to make their decision. The new ruleispointed toward less speech and hence less information,whereas Bonwit Teller was pointed toward more speech andhencemore information. It was Justice Holmes who wiselyobserved that the underlying America tradition is that ". . .the ultimate good desired is better reached by free trade inideas--that the best test of truth is the power of the thoughttoget itself accepted in the competition of the m a r k e tplace." 12 The Bonwit Teller approach insured such free com-petition of employer and union argument; the new approachwill generally operate to stifle such competition of ideas infavor of employerarguments,so long asthe employer issmart enough to time his speech just prior to the 24-hourperiod preceding the election. Yet there will be some in-stances where the new rule will operate to stifle competitionof ideas to the employer's disadvantage as well as to theopportunity of employees to hear both sides. A union maydistribute pamphlets to employees the night before the electioncontaining false statements about the employer or his em-ployment plans and practices--campaign propaganda which theBoard does not condone but has never undertaken to police.Obviously the employer will not have time to prepare, haveprinted, and distribute a reply to the union's statement beforethe next morning's election. His only opportunity to answerthe false charges of the union would be by a speech to theemployees the morning of election day. Under the BonwitTeller doctrine, so long as he was prepared to accord theunion the opportunity to present its side in the same forum,1114 University of Chicago Law Review 104 at 106 citing Gardner, Human Relations inIndustry, (1935).12 Abrams v. United States, 250 U. S 616, 624. PEERLESS PLYWOOD COMPANY435the employer would be free to make his speech and it wouldbe left to the good sense of the voters(as it is in our politicalelections)to sift the true from the false. This precise situationwas so determined by the Board under Bonwit Teller.13 Butunder the new gag rule announced by the majority the employerwould be effectively barred from answering such false propa-ganda and the employees would be denied the opportunity toknow the truth because of the 24-hour iron curtain which themajority has pulled down on speeches on company time andpremises.In closing I would note that even if the Bonwit Teller doc-trine is abandoned as a basis for finding unfair laborpractices as the majority has done in the Livingston Shirtdecision,itdoes not necessarily follow that the doctrinemust or should be abandoned as a basis for setting electionsaside.If this Board has the power,as the majority believes,to tell the employer that he cannot make a speech at all oncompany time and premises within 24 hours of an election,under pain of having the election set aside,then certainlyitcould not be argued that the Board does not have thepower to tell the employer that if he elects to make such aspeech at any time during the period preceding the elec-tion and does not grant the union'srequest for an oppor-tunity to speak under similar circumstances,theBoardwillsetasidetheelection.As I read the majorityopinion they do not contend that the Bonwit Teller doctrinemust be abandoned in representation cases,but to the con-trary recognize that this is not so. They say: "We haveabandoned the $onwit-Teller doctrine in complaint cases.But this does not, however,dispose of the prob em as itaffects the conduct of an election" (emphasis supplied). Ouronly difference of opinion then is on the question whether thenew 24-hour rule or the Bonwit Teller doctrine is betteradapted to remedy the element of interference with freeelections which is present in employer speeches on companytime and property.As I have earlier pointed out, the 24-hourrule not only does not reach the basic problem, but gives riseto other objectionable features.Accordingly,adhering to the Bonwit Teller doctrine inrepresentation cases, as the Employer herein delivered anantiunion speech to its employees on company time and prop-erty and thereafter denied an equal opportunity to the Peti-tioner to express its views, I would find that the Employerinterferedwith the free choice of its employees. On thatbasis alone I agree with the result reached in the majorityopinion in setting aside the election and directing a newelection.13Snively Groves, Inc , supra